Title: To Thomas Jefferson from Joseph Clay, 29 March 1803
From: Clay, Joseph
To: Jefferson, Thomas


          
            Sir
                     
            Philadelphia 29th March 1803
          
          I have been informed that Mr. John Harrison of this City has been named to you as a person proper to fill the vacancy in the Commission of Bankrupts, occasioned by the death of Mr. Vancleve. I know of no gentleman in Philadelphia whose appointment would in my opinion give more satisfaction, not only to the Republicans generally, but also to the present Commissioners.
          Mr. Harrison’s character is irreproachable; his talents are good; and his connexions are such as will give his nomination peculiar propriety. Under these impressions I have no hesitation in saying that his appointment will confer pleasure on many of your friends and will be considered a favor personally done to
          Your most obedt. Servt.
          
            Joseph Clay
          
        